      Case 2:11-cr-00084-WFN       ECF No. 40     filed 05/13/21   PageID.1234 Page 1 of 3

                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON


 1                                                                       May 13, 2021
 2                                                                            SEAN F. MCAVOY, CLERK


 3
 4                              UNITED STATES DISTRICT COURT

 5                            EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                       Nos. 2:11-CR-0084-WFN-1
 7                               Plaintiff,                 2:10-CR-0135-WFN-1
 8            -vs-                                     ORDER DENYING MOTION FOR
                                                       EVIDENTIARY HEARING AND
 9   LUCAS WOODARD,                                    RENEWED MOTION TO REDUCED
                                                       SENTENCE
10                               Defendant.
11
12         Pending before the Court is Defendant's Motion for Evidentiary Hearing and
13   Renewed Motion to Reduce Sentence. The Court notes that while the caption of the
14   Defendant's Motion includes both cause numbers, the Motion was not filed in
15   2:10-CR-0135-WFN-1. Defendant has exhausted his claim with the Bureau of Prisons
16   [BOP].
17         The Court denies Defendant's request for an evidentiary hearing. Defendant seeks to
18   testify about the conditions of his confinement. The briefing, Defendant's mother's letters
19   recounting Defendant's struggle to obtain appropriate treatment, as well as Dr. Reznicek's
20   detailed report provide an adequate basis for decision.
21         The Court likewise denies Defendant's request for compassionate release. Defendant
22   must demonstrate that "(i) extraordinary and compelling reasons warrant such a reduction;
23   or (ii) the defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
24   to a sentence imposed under section 3559(c) . . . and a determination has been made by the
25   Director of the Bureau of Prisons that the defendant is not a danger to the safety of any other
26   person or the community, as provided under section 3142(g)." 18 U.S.C. § 3582(c)(1)(A).
27   As Defendant is not over 70 years old, he must demonstrate that extraordinary and
28   compelling reasons warrant reduction.


     ORDER - 1
      Case 2:11-cr-00084-WFN       ECF No. 40    filed 05/13/21   PageID.1235 Page 2 of 3




 1           Defendant has not demonstrated extraordinary or compelling reasons warranting a
 2   sentence reduction. Defendant clarified in the recent Motion that the basis for his Motion
 3   relies upon the BOP's failure to adequately address Defendant's serious mental health needs
 4   while he has been incarcerated—not the additional strain that COVID-19 protocols placed
 5   on all inmates suffering from mental health conditions. Defendant reports a concerning
 6   series of failures to properly address his mental illness. Dr. Reznicek opines that the
 7   treatment the BOP provided to Defendant falls below community standards. Certainly, the
 8   failure to provide any type of counseling, correct medication at the medically recommended
 9   dosage, and monitoring of medications presents problems that must be addressed.
10   Moreover, the BOP is equipped to manage these issues in a manner that does not amount to
11   months long solitary confinement; though the Court recognizes that Defendant's escape
12   attempt complicates the BOP's response as Defendant's poor choices made him a security
13   risk.
14           In addition to the failure to adequately address his mental health treatment, Defendant
15   argues that his prolonged solitary confinement supports compassionate release. Without
16   providing the BOP an opportunity to respond, the Court cannot find that the BOP has
17   violated the Eighth Amendment. Challenges to the conditions of confinement should be
18   litigated directly rather than attacked collaterally in an attempt to secure early release.
19   Litigation of this claim would allow a full review of the issues and provide the BOP an
20   opportunity to respond and make any needed adjustments to the terms of confinement.
21   Compassionate release anticipates extraordinary and compelling reasons on the part of the
22   Defendant supporting his release; not failures of the BOP to meet standards they are able
23   and equipped to manage. The Court is reluctant to release Defendant when less drastic
24   measures will alleviate the concerns raised in Defendant's Motion. The statutes authorize
25   release as a remedy for prison conditions only where the conditions laid out in 18 U.S.C.
26   § 3626 (3) have been met.
27           As the Court noted in the previous Order denying compassionate release, Defendant's
28   underlying conviction was serious, and he presents a danger to the community. Despite the


     ORDER - 2
       Case 2:11-cr-00084-WFN         ECF No. 40   filed 05/13/21   PageID.1236 Page 3 of 3




 1   Court's comments indicating that Defendant was unlikely to re-offend during the sentencing
 2   hearing, the Court imposed a sentence nearing the high end of the guideline range. The
 3   escape attempt while in custody suggests that the Court may have misjudged Defendant's
 4   likelihood of recidivism. Defendant has not demonstrated extraordinary or compelling
 5   reasons supporting his release. The Court has reviewed the file and Motion and is fully
 6   informed. Accordingly,
 7              IT IS ORDERED that:
 8              1. Defendant's Motion for Evidentiary Hearing and Renewed Motion to Reduce
 9   Sentence and Corrected Motion, 2:11-CR-0084-WFN-1 ECF Nos. 36 and 37, are
10   DENIED.
11              2. The BOP is directed to (1) conduct a medical review of Defendant's mental health
12   needs; and (2) provide reasonable access to mental health treatment, including counseling
13   and medication, at or above community standards.
14              3. The Government shall file a status update outlining the progress and treatment plan
15   no later than July 1, 2021.
16              The District Court Executive is directed to file this Order and provide copies to
17   counsel.
18              DATED this 13th day of May, 2021.

19
20                                                     WM. FREMMING NIELSEN
     05-11-21                                   SENIOR UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28


     ORDER - 3
